DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor(s) has not been disclosed.  
Independent Claim 1 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped channeled fibers, (2) antimicrobial sheath-core silver fibers, and (3) natural and synthetic thermal and cooling fibers.  Independent Claim 11 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) shaped, grooved, lobed, and channeled polymer synthetic fibers, (2) antimicrobial fibers, and (3) natural and synthetic thermal or cooling fibers.  Independent Claim 16 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped channeled fibers, (2) antimicrobial sheath-core silver fibers, and (3) natural or synthetic thermal and cooling fibers.  Evidence of concealment of the best mode is based upon recitations made under oath in the Rule 1.132 Baychar Declaration filed in the parent application, Serial No. 14/262,922, on December 31, 2019 (“the Baychar Declaration”).  The prosecution history of any parent or grandparent application may also be considered as intrinsic evidence in the claim construction of the child application.  See, e.g., Hakim v. Cannon Avent Grp., PLC, 479 F.3d 1313 (Fed. Cir. 2007).  In the Baychar Declaration, Applicant has declared that “[t]he non-obvious combination of large denier shaped fibers with other shaped fibers and silver fibers combined with natural and synthetic thermal and cooling fibers produced an unexpected performance result.”  Paragraph 8 (emphasis added).  Further to that, Applicant declared “[t]he fiber lengths and deniers were progressively adjusted to increase the moisture transfer and wicking performance of the individual threads.  The smart shaped and performance fiber threads were then twisted into the two and three-ply yarns.  A specific percentage of the specialty yarns was further combined with other natural and synthetic yarns … [and the] yarn percentages included in the new textile were adjusted to meet the performance requirements of the targeted product categories.”  Paragraph 9 (emphasis added).  As such, the Baychar Declaration explains that the importance of the “inventive” spun yarns lies with the blend of the different types of fiber in the yarn, the denier size of the fibers in the yarn, the lengths of the fibers in the yarn, the relative amounts of the different fibers within the blend, and the percentage of specialty yarns that are necessary to provide the inventive concept.  However, it is respectfully submitted that none of these features are claimed.  But more importantly, none of these features are disclosed in Applicant’s Specification, as it was originally filed.  Where an inventor knows of a specific material that will make possible the successful reproduction of the effects claimed by the patent, but does not disclose it, speaking instead in terms of broad categories, the best mode requirement has not been satisfied. Union Carbide Corp.v.Borg-Warner, 550 F.2d 555, 193 USPQ 1 (6th Cir. 1977).  Here, the Specification does not provide specific or general fiber denier, specific or general fiber length, specific or general fiber percentage in the yarn, or the specific or general percentages that are necessary to meet the performance requirement of the targeted product categories.  As the present invention is merely described throughout the Specification in broad categories, the best mode requirement is not met, as demonstrated by the facts set forth in the Baychar Declaration in the parent application.  
Further evidence of concealment of the best mode is found in the Baychar Declaration.  For example, Applicant declared that “later 2014-2015 testing allowed me to identify the superior performance of the individual fibers in the different webbed layered fiber groups and consider the combination of the individual fiber shapes and fiber deniers for the development of the 14/262,922 specialty yarn.  The adjustment of the various fiber characteristics and fiber percentages included in yarn groups were difficult when considering the same fiber’s randomly placement on top random placement on top of themselves in a the nonwoven materials.”  Paragraph 18 (emphasis added).  Applicant also declared that “[t]he yarn developed with pre-blended fibers spun into threads and twisted into two and three-ply strands.  The novel synthetic and natural, thermal and cooling thread groups produced unexpected performance results when added in percentages to the new textile.  The fiber deniers, fiber cut lengths and fiber combinations in each thread required the precise percentage of each fiber to secure the knitted or woven textile performance.  The placement of the fibers in each thread group was not random as is known in my nonwoven prior art inventions.”  Paragraph [0024] (emphasis added).  So, while the Baychar Declaration establishes need for “precise percentages of each fiber,” the present Specification fails to provide even the barest of general guidelines with respect to the same.  
“The best mode requirement creates a statutory bargained-for-exchange by which a patentee obtains the right to exclude others from practicing the claimed invention for a certain time period, and the public receives knowledge of the preferred embodiments for practicing the claimed invention.” Eli Lilly & Co. v. Barr Laboratories Inc., 251 F.3d 955, 963, 58 USPQ2d 1865, 1874 (Fed. Cir. 2001).  So, although Applicant has declared that types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages are vital for providing the features of the present invention, the Specification fails to disclose that information, either in a specific or in a general manner.  Therefore, Claims 1-20 are rejected because Applicant has failed to set forth the best mode contemplated by the inventor or joint inventor carrying out the invention.  

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent Claim 1 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped channeled fibers, (2) antimicrobial sheath-core silver fibers, and (3) natural and synthetic thermal and cooling fibers.  Independent Claim 11 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) shaped, grooved, lobed, and channeled polymer synthetic fibers, (2) antimicrobial fibers, and (3) natural and synthetic thermal or cooling fibers.  Independent Claim 16 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped channeled fibers, (2) antimicrobial sheath-core silver fibers, and (3) natural or synthetic thermal and cooling fibers.  However, the Specification does not describe, with any specificity, the limitation of a “spun yarn” wherein the spun yarn comprises the combination of (1), (2), and (3) in the recited independent claims.  Applicant has not cited the Specification to show support for a “spun yarn” containing the combined group of fibers.  As such, Claims 1-20 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,735,145 to Pernick (“Pernick”) in view of U.S. Patent Application Publication No. 2010/0269241 to Baychar (“Baychar”) and U.S. Patent No. 6,841,244 to Foss et al. (“Foss”), as evidenced by U.S. Patent No. 3,987,613 to Woods et al. (“Woods”) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al. (“Gibson”).
With regard to Claims 1-9 and 16-20, Pernick discloses a double layer weft knit fabric for absorbing moisture and wicking it from a first fabric layer to a second fabric layer, wherein the first layer is generally hydrophobic and the second layer is generally hydrophilic.  See, e.g., Abstract, Figure 2, entire document.  The fabric can be used in bedding and the hydrophobic layer is used as a skin-contact side of the material.  Column 4, lines 12-20.  Pernick discloses that the fabric comprises a yarn blend of synthetic fibers, such as polyester, nylon, and polypropylene.  Column 4, lines 21-24.  Pernick also discloses that the fabric comprises a yarn blend of two natural fibers, such as cotton and rayon.  Column 4, lines 43-45.  Pernick does not specifically disclose that the yarn comprises four deep groove fibers, polyester shaped and channeled fibers, and antimicrobial sheath-core fibers.  Baychar is also related to multi-layer fabric materials designed to wick moisture away from a skin-contacting layer of a user to other fabric layers.  See, e.g., Abstract, paragraphs [0004] to [0005], entire document.  Baychar teaches that multi-layer moisture management is provided as a “double-sided fabric [that] combines two moisture management mechanisms, wicking and absorption.  The wickable synthetic fiber pushes the moisture away and the cotton, rayon, etc. pull the moisture up from the inner layer and spreads it out for transfer and evaporation.”  Paragraph [0016].  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester, or hollow shaped fibers that provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  Baychar discloses that thermal and cooling performance can be enhanced.  Paragraph [0064].  Baychar discloses the use of a woven structure.  Paragraph [0054], [0055], [0062], [0072], [0076], [0080], [0082], and [0125].  Nonetheless, even if Baychar only related to nonwoven fabrics, its teachings would still be applicable to Pernick.  See, e.g., U.S. Patent No. 3,987,613 to Woods et al., column 1, lines 53-62 (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al., paragraph [0023] (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics).  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide polyester shaped and channeled fibers, such as four deep groove fibers, in the yarn blend disclosed by Pernick in order to provide improved wicking from the hydrophobic layer into the hydrophilic layer, as shown to be known by Baychar, and by the evidence that yarn blends suitable in nonwoven fabrics can be used in woven and knitted fabrics.  It further would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include hollowed and shaped fibers in the yarn blend disclosed by Pernick in order to provide improved spread of moisture and evaporation across the surface of the hydrophilic layer, as shown to be known by Baychar.  With regard to the antimicrobial sheath/core silver fibers, Baychar teaches that silver fibers can be incorporated into a fibrous material to provide antimicrobial properties.  Paragraph [0067].  Baychar further teaches that silver fibers include those disclosed by Foss.  Paragraph [0064].  Foss teaches that antimicrobial sheath/core silver fibers can be blended with non-antimicrobial fibers, such as cotton, polyester, and nylon to provide an antimicrobial fabric finish.  See Abstract, Examples, entire document.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include antimicrobial sheath/core silver fibers in the first yarn blend disclosed by Pernick in order to increase the antimicrobial capability of the fabric adjacent to the user’s skin, as shown to be known by the combined teachings of Baychar with Foss.  With regard to Claims 2 and 17, Baychar teaches that wool can be used as a natural fiber in a yarn blend for moisture transfer fabrics.  Paragraphs [0016], [0025], and [0064].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide wool fiber in the blend disclosed by Pernick in order to provide a natural fiber with wool feeling, as shown to be known by Baychar.  With regard to Claims 3-6 and 17-20, Pernick discloses using nylon in the first yarn blend.  Column 4, line 24.  Pernick does not state any particular cross-section for the fiber, so a round cross-section can be presumed.  Moreover, Pernick discloses that the second yarn blend includes a blend of natural fibers.  Column 4, lines 43-45.  With regard to Claims 7-9, the sheath/core silver fiber satisfies the limitations of a bi-component polymer fiber.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pernick in view of Baychar, as evidenced by Woods and Gibson, and further in view of U.S. Patent Application Publication No. 2006/0021388 to Mitchell et al. (“Mitchell”).
Pernick does not disclose using microfiber in the yarn blend.  Mitchell is also related to multi-layer knitted fabrics.  See Abstract, entire document.  Mitchell discloses that yarn blends can include microfibers, which can provide improved softness along with a desired moisture wicking property.  Paragraph [0039].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide microfiber in the yarn blend disclosed by the combination of Pernick with Baychar in order to provide improved softness to the fabric, as shown to be known by Mitchell.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pernick in view of Baychar, as evidenced by Woods and Gibson.
With regard to Claim 11, Pernick discloses a double layer weft knit fabric for absorbing moisture and wicking it from a first fabric layer to a second fabric layer, wherein the first layer is generally hydrophobic and the second layer is generally hydrophilic.  See Abstract, Figure 2, entire document.  The fabric can be used in bedding and the hydrophobic layer is used as a skin-contact side of the material.  Column 4, lines 12-20.  Pernick discloses that the fabric comprises a first yarn blend of synthetic fibers, such as polyester, nylon, and polypropylene.  Column 4, lines 21-24.  Pernick also discloses that the fabric comprises a second yarn blend of natural fibers, such as cotton and rayon.  Column 4, lines 43-45.  Pernick does not disclose the knitted construction contains a deep grooved polymer fiber.  Baychar is also related to multi-layer fabric materials designed to wick moisture away from a skin-contacting layer of a user to other fabric layers.  See Abstract, paragraphs [0004] to [0005], entire document.  Baychar teaches that multi-layer moisture management is provided as a “double-sided fabric [that] combines two moisture management mechanisms, wicking and absorption.  The wickable synthetic fiber pushes the moisture away and the cotton, rayon, etc. pull the moisture up from the inner layer and spreads it out for transfer and evaporation.”  Paragraph [0016].  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester to provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  Baychar discloses that thermal and cooling performance can be enhanced.  Paragraph [0064].  Baychar discloses the use of a woven structure.  Paragraph [0054], [0055], [0062], [0072], [0076], [0080], [0082], and [0125].  Nonetheless, even if Baychar only related to nonwoven fabrics, its teachings would still be applicable to Pernick.  See, e.g., U.S. Patent No. 3,987,613 to Woods et al., column 1, lines 53-62 (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al., paragraph [0023] (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics).  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide four deep groove polyester fibers in the first yarn blend disclosed by Pernick in order to provide improved wicking from the hydrophobic layer into the hydrophilic layer, as shown to be known by Baychar, and by the evidence that yarn blends suitable in nonwoven fabrics can be used in woven and knitted fabrics.  It also would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include hollowed and shaped fibers in the yarn blend disclosed by Pernick in order to provide improved spread of moisture and evaporation across the surface of the hydrophilic layer, as shown to be known by Baychar.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable Pernick in view of Baychar and Foss, as evidenced by Woods and Gibson.
With regard to Claims 12-15, Baychar teaches that silver fibers can be incorporated into a fibrous material to provide antimicrobial properties.  Paragraph [0067].  Baychar further teaches that silver fibers include those disclosed by Foss.  Paragraph [0064].  Foss teaches that antimicrobial sheath/core silver fibers can be blended with non-antimicrobial fibers, such as cotton, polyester, and nylon to provide an antimicrobial fabric finish.  See Abstract, Examples, entire document.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include antimicrobial sheath/core silver fibers in the first yarn blend disclosed by Pernick in order to increase the antimicrobial capability of the fabric adjacent to the user’s skin, as shown to be known by the combined teachings of Baychar with Foss.  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester, or hollow shaped fibers that provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include hollowed and shaped fibers in the yarn blend disclosed by Pernick in order to provide improved spread of moisture and evaporation across the surface of the hydrophilic layer, as shown to be known by Baychar.    

Response to Arguments
Applicant filed arguments in the parent application, i.e. Serial No. 14/262,922, on September 30, 2020.  However, those arguments were rebutted in the Final Rejection of that application dated January 17, 2021.  Since no further amendments or arguments have been advanced with the continuation filing of this application, this Action is Final.  

Conclusion
This is a continuation of applicant's earlier Application No. 14/262,922.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789